Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION 
This is in response to the communication filed on 08/12/2021. Claims 2-21 are pending in the application.  Claims 2-21 are rejected. 
                                                            Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
        Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).


Claims 2-21 of the instant application are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-20 of the commonly owned patent No. 11,088,849 B2.
	              In particular, claims 2 and 13 of the instant application is being unpatentable over claims 1, 10 and 19 of the commonly owned patent No. 11,088,849 B2; and claims 3-4 and 14-15 of the instant application is being unpatentable over claims 2-3, 11-12 and 20 of the commonly owned patent No. 11,088,849 B2; and claims 5-12 and 16-21 of the instant application is being unpatentable over claims  4-9 and 13-18 of the commonly owned patent No. 11,088,849 B2.
	            Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the commonly owned patent contains every element of claims 2-21 of the instant application and thus anticipate the claim(s) of the instant application. Claims 2-21 of the instant application therefore are not patently 
This is a non-statutory obviousness type double patenting rejection. 

Claims 2-21 of the instant application are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-20 of the commonly owned patent No. 10,892,898 B2.
	              In particular, claims 2 and 13 of the instant application is being unpatentable over claims 1, 9 and 17 of the commonly owned patent No.  10,892,898 B2; and claims 3-4 and 14-15 of the instant application is being unpatentable over claims 1-2, 9-10 and 17-18 of the commonly owned patent No. 10,892,898 B2; and claims 5-12 and 16-21 of the instant application is being unpatentable over claims  3-8, 11-16 and 19-20 of the commonly owned patent No. 10,892,898 B2.
	            Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the commonly owned patent contains every element of claims 2-21 of the instant application and thus anticipate the claim(s) of the instant application. Claims 2-21 of the instant application therefore are not patently distinct from the conflicting claim set of the commonly owned patent and as such is unpatentable over obvious-type double patenting. A later patent/application claim(s) is/ 
This is a non-statutory obviousness type double patenting rejection. 

Claims 2-21 of the instant application are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-20 of the commonly owned patent No. 10,826,709 B1.
	              In particular, claims 2 and 13 of the instant application is being unpatentable over claims 1, 9 and 17 of the commonly owned patent 10,826,709 B1; and claims 3-4 and 14-15 of the instant application is being unpatentable over claims 1-2, 9-10 and 17-18 of the commonly owned patent No. 10,826,709 B1; and claims 5-12 and 16-21 of the instant application is being unpatentable over claims  3-8, 11-16 and 19-20 of the commonly owned patent No. 10,826,709 B1.
	            Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the commonly owned patent contains every element of claims 2-21 of the instant application and thus anticipate the claim(s) of the instant application. Claims 2-21 of the instant application therefore are not patently distinct from the conflicting claim set of the commonly owned patent and as such is unpatentable over obvious-type double patenting. A later patent/application claim(s) is/ are not patentably distinct from an earlier claims if the later claim(s) is/ are anticipated by the earlier claim(s).
This is a non-statutory obviousness type double patenting rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7, 9-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0279172 A1 (hereinafter Duffield et al.) in view of US 2019/0268407 A1 (hereinafter Zeng) 
Regarding claim 2, Duffield et al. teaches a method for communicating shared blockchain data, the method comprising:
receiving, by a shared storage node of a blockchain network, current state information associated with a current block of a blockchain from a consensus node (e.g. client application/ quorum in para. [0044], [0070]) of the blockchain network (note para. [0020], [0067], [0072]: receiving account/ transition state information; storing account state in the blocks); and wherein the consensus node (e.g. client application/ quorum  in para. [0044], [0215]) stores the current state information in a current state tree configured to include state information that is updated or added due to transactions added to the current block (note para. [0044], [0183], [0215]; see also para. [0132]: more than one object updates can be batched into a single State Transition and full nodes must persist a full set of historical transitions to validate that new states satisfy the consensus rules); wherein the shared storage node stores historic state information associated with one or more blocks of the blockchain as a historic state tree (note para [0067], [0144], [0172], [0220]: The merkle tree hashes for all Objects in the Transition; also see para. [0132]: more than one object updates can be batched into a single State Transition and full nodes must persist a full set of historical transitions to validate that new states satisfy the consensus rules), 
receiving, by the shared storage node (e.g. storage node or each master node), data comprising a hash value for retrieving an account state stored in the historic state tree (note par. [0020], [0049]: storing account state in the blocks; also para. [0067], [0132], [0172]: The merkle tree hashes for all Objects in the Transition); and
sending, by the shared storage node (e.g. storage node or each master node), the account state in response to receiving the data (note par. [0049], [0072]: receiving account/ transition state information)
Duffield et al apparently does not utilize a specific consensus node for storing historical state tree including KVPs and also for verifying the account states. In particular, Duffield et al fails to teach expressly wherein the consensus node does not store the historic state tree; and wherein the historic state tree includes key-value pairs (K VPs) with values being account states of accounts associated with the blockchain network and keys being hash values of the corresponding account states.
However, Zeng teaches wherein the consensus node does not store the historic state tree (note para. [0053], [0056], [0070]); and wherein the historic state tree includes key-value pairs (K VPs) with values being account states of accounts associated with the blockchain network and keys being hash values of the corresponding account states (note para. [0056] – [0057], [0070]: the key/value mapping for the state tree)
Zeng and Duffield et al  are analogous art because they are from the same field of endeavor of managing and securing blockchain type transactions.  Therefore, before the time of filing of invention, it would have been obvious to a person of ordinary skill in art to modify Duffield et al.    method to further include the features of wherein the historic state tree includes key-value pairs (K VPs) with values being account states of accounts associated with the blockchain network and  Zeng para. [0053], [0054])
Regarding claim 13, Duffield et al teaches    a non-transitory, computer-readable storage medium (note para. [0034]: computer readable memory module) storing one or more instructions executable by a computer system to perform operations comprising:
receiving, by a shared storage node of a blockchain network, current state information associated with a current block of a blockchain from a consensus node (e.g. client application/ quorum in para. [0044], [0070]) of the blockchain network (note para. [0020], [0067], [0072]: receiving account/ transition state information; storing account state in the blocks); and wherein the consensus node (e.g. client application/ quorum  in para. [0044], [0215]) stores the current state information in a current state tree configured to include state information that is updated or added due to transactions added to the current block (note para. [0044], [0183], [0215]; see also para. [0132]: more than one object updates can be batched into a single State Transition and full nodes must persist a full set of historical transitions to validate that new states satisfy the consensus rules); wherein the shared storage node stores historic state information associated with one or more blocks of the blockchain as a historic state tree (note para [0067], [0144], [0172], [0220]: The merkle tree hashes for all Objects in the Transition; also see para. [0132]: more than one object 
receiving, by the shared storage node (e.g. storage node or each master node), data comprising a hash value for retrieving an account state stored in the historic state tree (note par. [0020], [0049]: storing account state in the blocks; also para. [0067], [0132], [0172]: The merkle tree hashes for all Objects in the Transition); and
sending, by the shared storage node (e.g. storage node or each master node), the account state in response to receiving the data (note par. [0049], [0072]: receiving account/ transition state information)
Duffield et al apparently does not utilize a specific consensus node for storing historical state tree including KVPs and also for verifying the account states. In particular, Duffield et al fails to teach expressly wherein the consensus node does not store the historic state tree; and wherein the historic state tree includes key-value pairs (K VPs) with values being account states of accounts associated with the blockchain network and keys being hash values of the corresponding account states.
However, Zeng teaches wherein the consensus node does not store the historic state tree (note para. [0053], [0056], [0070]); and wherein the historic state tree includes key-value pairs (K VPs) with values being account states of accounts associated with the blockchain network and keys being hash values of the corresponding account states (note para. [0056] – [0057], [0070]: the key/value mapping for the state tree)
Zeng and Duffield et al  are analogous art because they are from the same field of endeavor of managing and securing blockchain type transactions.  Therefore, before the time of filing of invention, it would have been obvious to a person of ordinary skill in art to modify Duffield et al.    method to further include the features of wherein the historic state tree includes key-value pairs (K VPs) with values being account states of accounts associated with the blockchain network and keys being hash values of the corresponding account states in order to provide users with an efficient mechanism for identifying and verifying blockchain data utilizing state/ transaction specific information (note Zeng para. [0053], [0054])
Regarding claim 21, Duffield et al teaches    a computer-implemented system, comprising: 
one or more computers (note para. [0033]: computing system); and 
one or more computer memory devices (note para. [0034]: memory storage unit) interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media (note para. [0034]: computer readable memory module) storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 
receiving, by a shared storage node of a blockchain network, current state information associated with a current block of a blockchain from a consensus node (e.g. client application/ quorum in para. [0044], [0070]) of the blockchain network (note para. [0020], [0067], [0072]: receiving account/ transition state information; storing account state in the blocks); and wherein the consensus node (e.g. client application/ quorum  in para. [0044], [0215]) stores the current state information in a current state tree configured to include state information that is updated or added due to transactions added to the current block (note para. [0044], [0183], [0215]; see also para. [0132]: more than one object updates can be batched into a single State Transition and full nodes must persist a full set of historical transitions to validate that new states satisfy the consensus rules); wherein the shared storage node stores historic state information associated with one or more blocks of the blockchain as a historic state tree (note para [0067], [0144], [0172], [0220]: The merkle tree hashes for all Objects in the Transition; also see para. [0132]: more than one object updates can be batched into a single State Transition and full nodes must persist a full set of historical transitions to validate that new states satisfy the consensus rules), 
receiving, by the shared storage node (e.g. storage node or each master node), data comprising a hash value for retrieving an account state stored in the historic state tree (note par. [0020], [0049]: storing account state in the blocks; also para. [0067], [0132], [0172]: The merkle tree hashes for all Objects in the Transition); and
sending, by the shared storage node (e.g. storage node or each master node), the account state in response to receiving the data (note par. [0049], [0072]: receiving account/ transition state information)
Duffield et al apparently does not utilize a specific consensus node for storing historical state tree including KVPs and also for verifying the account states. In particular, Duffield et al fails to teach expressly wherein the consensus node does not store the historic state tree; and wherein the historic state tree includes key-value pairs (K VPs) with values being account states of accounts associated with the blockchain network and keys being hash values of the corresponding account states.
However, Zeng teaches wherein the consensus node does not store the historic state tree (note para. [0053], [0056], [0070]); and wherein the historic state tree includes key-value pairs (K VPs) with values being account states of accounts associated with the blockchain network and keys being hash values of the corresponding account states (note para. [0056] – [0057], [0070]: the key/value mapping for the state tree)
Zeng and Duffield et al  are analogous art because they are from the same field of endeavor of managing and securing blockchain type transactions.  Therefore, before the time of filing of invention, it would have been obvious to a person of ordinary skill in art to modify Duffield et al.    method to further include the features of wherein the historic state tree includes key-value pairs (K VPs) with values being account states of accounts associated with the blockchain network and  Zeng para. [0053], [0054])
Regarding claims 3 and 14, Duffield et al fails to teach expressly the method/ medium wherein the blockchain network includes at least f + 1 shared storage nodes and no more than 2f + 2 consensus nodes, and wherein f is a maximum number of faulty shared storage nodes and consensus nodes that can be tolerated within the blockchain network.
However, Zeng teaches the method/ medium wherein the blockchain network includes at least f + 1 shared storage nodes and no more than 2f + 2 consensus nodes, and wherein f is a maximum number of faulty shared storage nodes and consensus nodes that can be tolerated within the blockchain network (note para. [0048]:  a variation of the formula that indicates the number of nodes should be no less than 2 f+1 for crash consensus with up to f fault node)
Zeng and Duffield et al  are analogous art because they are from the same field of endeavor of managing and securing blockchain type transactions.  Therefore, before the time of filing of invention, it would have been obvious to a person of ordinary skill in art to modify Duffield et al.    method/ medium to further include the features of wherein the blockchain network includes at least f + 1 shared storage nodes and no more than 2f + 2 consensus nodes, and wherein f is a maximum number of faulty shared storage nodes and consensus nodes that can be  Zeng, para. [0048])
Regarding claims 4 and 15, Modified Duffield et al fails to teach expressly the method/ medium wherein one or more shared storage nodes, including the shared storage node, of the blockchain network are elected by receiving 2f + 1 votes from all 3f + 1, 3f + 2, or 3f + 3 nodes of the blockchain network, and wherein f is a maximum number of faulty shared storage nodes and consensus nodes that can be tolerated within the blockchain.
However, Zeng teaches wherein one or more shared storage nodes, including the shared storage node, of the blockchain network are elected by receiving 2f + 1 votes from all 3f + 1, 3f + 2, or 3f + 3 nodes of the blockchain network, and wherein f is a maximum number of faulty shared storage nodes and consensus nodes that can be tolerated within the blockchain (note para. [0048]:  Further, if there are five ordering nodes in the system, failures of two nodes can be tolerated. For Byzantine consensus where malicious nodes could be present, this formula changes to 3 f+1)
Zeng and Duffield et al  are analogous art because they are from the same field of endeavor of managing and securing blockchain type transactions.  Therefore, before the time of filing of invention, it would have been obvious to a person of ordinary skill in art to modify Duffield et al.    method/ medium to further include the features of wherein one or more shared storage nodes, including the shared  Zeng, para. [0048])
Regarding claims 5 and 16, they are rejected applying as same motivation and rationale applied above rejecting claims 2 and 13, furthermore, Zeng teaches   the method/ medium wherein the current state tree includes KVPs with values being account sates associated with the current block and keys being node IDs corresponding to nodes of the current state tree and a block ID corresponding to the current block (note para. [0054], [0056]: state tree; account identifier/ value and associated key value mapping)
Regarding claims 6 and 17, they are rejected applying as same motivation and rationale applied above rejecting claims 2 and 13, furthermore, Duffield et al  teaches   the method / medium wherein the current state information includes a digital signature generated based on a private key associated with the consensus node (note para. [0029], [0215]: The API Module 2100 sends the State Transition to the Client's quorum 2400 to obtain majority consensus and subsequently propagates it to the cryptocurrency network once the quorum signature is received; see also para. [0055]: private key associated with the signature)
Regarding claims 7 and 18, they are rejected applying as same motivation and rationale applied above rejecting claims 2 and 13, furthermore, Zeng teaches   the method/ medium wherein receiving the current state information further comprises receiving the current state information and a current state hash value of the current state information as KVP (note para. [0054], [0056]-[0057]: hash of state tree; key value mapping)
Regarding claim 9, Duffield et al. teaches   the method of claim 2, further comprising:
verifying, by the shared storage node, that the current state information has not previously been stored (note para. [0020], [0072], [0132], [0146]: identifying new state information); and
storing, by the shared storage node, the current state information and a current state hash of the current state information based on verifying that the current state information has not previously been stored (note para. [0020], [0072], [0132], [0170]: Accounts can exist purely as a sequence of State Transitions with each one providing a cryptographic proof of the sequence of transitions, the validity of each transition's data via its hash, and proof the data in each transition was created by the Account owner. Each State Transition can contain only a differential set of data Objects that were added or changed in the transition)
Regarding claims 10 and 20, they are rejected applying as same motivation and rationale applied above rejecting claims 2 and 13, furthermore, Duffield et al. teaches    the method/ medium further comprising: verifying, by the shared storage node, that the current state information is part of the blockchain based on hashing the current state information and comparing the hashed current state information to a state root hash (note para. [0020], [0072], [0132], [0146]: Accounts can exist purely as a sequence of State Transitions with each one providing a cryptographic proof of the sequence of transitions, the validity of each transition's data via its hash, and proof the data in each transition was created by the Account owner. Each State Transition can contain only a differential set of data Objects that were added or changed in the transition) Furthermore,  Zeng  alternatively teaches   verifying, by the shared storage node, that the current state information is part of the blockchain based on hashing the current state information and comparing the hashed current state information to a state root hash (note para. [0059] – [0060]: validating by comparing with hash of state root)
Regarding claim 11, Duffield et al. teaches    the method of claim 2, wherein the shared storage node stores the historic state information locally or on a cloud storage (note para. [0041], [0070])
Regarding claim 12, Duffield et al. teaches     the method of claim 2, wherein the current state tree and the historic state tree are stored as a fixed depth Merkle tree (note para. [0171], [0220])

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0279172 A1 (hereinafter Duffield et al.) in view of US 2019/0156332 A1 (hereinafter Christidis et al) 
Regarding claims 8 and 19, Duffield et al  teaches  the method/ medium, further comprising:
verifying, by the shared storage node, that the current state information has previously been stored (note para. [0020], [0072], [0132], [0146]: Accounts can exist purely as a sequence of State Transitions with each one providing a cryptographic proof of the sequence of transitions, the validity of each transition's data via its hash, and proof the data in each transition was created by the Account owner. Each State Transition can contain only a differential set of data Objects that were added or changed in the transition)
Duffield et al fails to teach expressly discarding, by the shared storage node, the current state information based on verifying that the current state information has previously been stored. 
However, Christidis et al teaches discarding, by the shared storage node, the current state information based on verifying that the current state information has previously been stored (note para. [0029], [0035])
Christidis et al and Duffield et al  are analogous art because they are from the same field of endeavor of managing and securing blockchain type transactions.  Therefore, before the time of filing of invention, it would have been obvious to a person of ordinary skill in art to modify Duffield et al.    method to further include  Christidis et al, para. [0003], [0029])

                Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/               Primary Examiner, Art Unit 2494